 


114 HR 1183 IH: Veterans Cemetery Benefit Correction Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1183 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Austin Scott of Georgia (for himself and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to extend certain burial benefits administered by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Cemetery Benefit Correction Act.  2.Burial BenefitsSection 2306(e) of title 38, United States Code, is amended— 
(1)in paragraph (1) by inserting or the National Park Service after National Cemetery Administration; and (2)in paragraph (2) by striking National Cemetery Administration or in the Arlington National Cemetery and inserting National Cemetery Administration or the National Park Service, or in the Arlington National Cemetery,. 
3.Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to deaths occurring on or after the date of the enactment of this Act.  